DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 22 February 2021, regarding the Lapis Semiconductor Co., Ltd. application.

Claims 1-6 are currently pending and have been fully considered.

The drawings were received on 22 July 2020.  These drawings are acceptable.

	Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Kakiuchi reference is the closest prior art to the instant claims.  However, the Kakiuchi reference does not teach or suggest the limitations of an open portion, disposed at the one side of the liquid junction, and which is at a portion of the casing in which the overhang portion does not cover the outer circumferential portion of the one face side of the liquid junction, and at which a region of the casing does not project to the one side of the one face of the liquid junction, so that a space is formed between the liquid junction and the casing along a first direction parallel to the one face, which is required by instant claim 1.  Therefore, claim 1 and all other pending claims due to ultimate dependence from claim 1, are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
22 March 2021